AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                UNITED STATES DISTRICT COURT
                                                                    Southern District of Indiana

                     UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Revocation of Probation or Supervised Release)
                                                v.
                                                                                      Case Number: 3:15CR00043-017
                                                                                      USM Number: 13107-028

                               DILLON A. WILLIAMS                                     Mark A. Foster
                                                                                      Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violations.
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                    Nature of Violation                                               Violation Ended
 1                                                   Failure to comply with rules of RRC                               October 31, 2018
 2                                                   Unlawful drug use/possession                                      November 8, 2018
 3                                                   Failure to participate in substance abuse treatment               November 8, 2018
 4                                                   Failure to report to USPO as directed                             November 8, 2018
 5                                                   Failure to pay total criminal monetary penalties                  November 8, 2018
 6                                                   Failure to maintain full time employment                          November 8, 2018

        The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                            November 26, 2018
                                                                            Date of Imposition of Sentence:

           A CERTIFIED TRUE COPY
           Laura A. Briggs, Clerk
           U.S. District Court                                                          Hon. Richard L. Young, Judge
           Southern District of Indiana
                                                                                        United States District Court
           By                                                                           Southern District of Indiana
                                 Deputy Clerk


                                                                                         11/28/2018
                                                                                        Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 4
DEFENDANT: Dillon A. Williams
CASE NUMBER: 3:15CR00043-017
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 7 months.

☐The Court makes the following recommendations to the Bureau of Prisons:

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                Judgment Page 3 of 4
DEFENDANT: Dillon A. Williams
CASE NUMBER: 3:15CR00043-017

                                                          SUPERVISED RELEASE

No term of supervised release is imposed.
